Citation Nr: 1127264	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of multiple joints.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for cold weather injury to the hands, fingers, legs, toes, and feet.

6.  Entitlement to an initial compensable evaluation for service-connected bilateral pes planus.

7.  Entitlement to an initial compensable evaluation for service-connected hammer toe disability, to include the second and third toes of the right foot.

8.  Entitlement to an initial compensable evaluation for service-connected umbilical hernia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2005 (PTSD) and April 2008 (all other issues) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes in the December 2005 decision the RO found that a previous denial of service connection for post traumatic stress disorder (PTSD) was confirmed and continued, and also determined that service connection for PTSD due to personal assault was not warranted.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313.  Therefore, the Board finds that the issue concerning entitlement to service connection for PTSD is properly characterized as shown on the title page of this decision.

The Board also observes that, in an April 2008 rating decision, the RO granted service connection for bilateral pes planus, hammer toe of the third toe of the right foot, and for umbilical hernia.  The RO assigned a noncompensable evaluation for all three, effective from March 30, 2007.  The Veteran thereafter disagreed with the evaluations assigned.  The Board also notes that, during a January 2008 VA examination, the examiner determined that the Veteran in fact had two hammer toes, his second and third toes of his right foot.  The Board has thus characterized the Veteran's claim to reflect that both affected toes will be addressed in this decision.

In September 2009, the Veteran was afforded a travel board hearing conducted by the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In April 2010, the Board remanded issues one through five as shown on the title page of this decision (all dealing with entitlement to service connection), and denied issues six through eight (all concerning increased initial rating claims).  The Veteran appealed the Board's decision denying the initial rating claims to the Court.  In a November 2010 Order, the Court vacated the April 2010 Board decision and remanded the matters to the Board for additional development consistent with the parties' November 2010 Joint Motion for Remand (Joint Motion).  

In the INTRODUCTION section of its April 2010 decision/remand, the Board noted that, during the Veteran's September 2009 hearing, he seemed to raise the issue of entitlement to service connection for a hammer toe disorder, concerning his left foot.  See page 25 of hearing transcript (transcript).  The Board observes that during a VA foot examination conducted in September 2008 hammer toe of the Veteran's left third toe was noted by the examiner.  Therefore, this issue was determined to have been raised by the record but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board found in April 2010 that it did not have jurisdiction over it and referred the matter to the AOJ for appropriate action.  Review of the claims file fails to show that this issue has been adjudicated.  As such, the matter of entitlement to service connection for a left foot hammer toe disorder is AGAIN referred to the AO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the five service connection issues listed on the title page of this decision, in its April 2010 decision/remand the Board remanded these claims so that records from the Social Security Administration (SSA) could be sought and associated with the record.  It appears that records from SSA were received in May 2010 but this is not certain.  In this regard, while the AMC is shown to have requested records from the SSA in April 2010 and while in May 2010 the AMC appears to have received some information "via photocopy" from "SSANRC," it is not clear what was included therein.  Concerning this, the Board's remand in April 2010 ordered that after associating with the record all documents pertaining to any award of disability benefits from the SSA the RO should readjudicate the claims of service connection in light of all the evidence of record.  This ordered development has not been done.  On remand, verification as to whether all available evidence (i.e., all documents pertaining to any award of disability benefits from the SSA, to include a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision) has been associated with the record needs to be undertaken.  Also, the April 2010 remand instructed the RO to issue a Supplemental Statement of the Case (SSOC) if any benefit sought on appeal remained denied.  A SSOC is not shown to have been issued subsequent to the Board's April 2010 remand.  An SSOC must be issued on remand and in this document the AMC must clarify whether all documents have been received from SSA to include a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

Concerning the issues of entitlement to initial compensable evaluations for the service-connected bilateral pes planus, hammer toe disability (to include the second and third toes of the right foot), and umbilical hernia, in November 2010, the Court ordered compliance with the November 2010 Joint Motion.  

Regarding the claims for initial compensable evaluations for the service-connected bilateral pes planus and hammer toe disability of the second and third toes of the right foot, the parties agreed that the record before the Board in April 2010 raised the issue of whether the Veteran was entitled to an additional VA examination due to the worsening of his foot disabilities.  See page two of Joint Motion.  The Joint Motion pointed out that while the mere passage of time did not render a VA medical opinion inadequate (see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), the VA Office of General Counsel had held that when a claimant appeals a RO decision to the Board, and "[w]here a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be warranted.  VAOPGCPREC 11-95, 11 (April 7, 1995), citing 38 C.F.R. § 3.327(a)."  Id.

In this case, at his September 2009 travel board hearing the Veteran testified that his bilateral pes planus had worsened.  He added that VA provided him shoe inserts, in the form of arch supports.  See page seven of transcript.  He also mentioned that he had used shoe lifts.  See page nine of transcript.  The Veteran complained further of heel pain and blistering.  See pages 11 and 12 of transcript.  Concerning his hammer toe claim, the Veteran testified that the affected toe was "crooked."  See page 18 of transcript.  His toe he added was essentially bent under all the other toes on his right foot.  See page 21 of transcript.

Based on the findings in the record of allegations made by the Veteran of the worsening of his foot disabilities, and in light of the factors noted above, the Board concludes that, in this case, another VA examination is needed to render a decision on the claims.  38 C.F.R. § 3.159(c)(4).

As concerning the claim seeking an initial compensable rating for the Veteran's service-connected umbilical hernia, the parties found that remand was warranted for the Board to obtain the Veteran's outpatient hernia surgery records because the surgery occurred prior to the Board's April 2010 decision and the records were relevant to the issue of whether the Veteran was entitled to an initial compensable rating for his service-connected umbilical hernia.  See page three of Joint Motion.  It was noted that the Veteran testified in September 2009 that while his hernia surgery had been repeatedly postponed (see page 28 of transcript), he expected it to take place in the near future.  The parties confirmed that CAPRI records from the North Texas Health Care System showed that the Veteran had umbilical hernia surgery on November 7, 2009.  Thus, the parties determined that because the Board relied on the absence of the surgery records to deny a compensable rating, these records "could be determinative," and remand was therefore required so that the records could be obtained and the matter readjudicated.  See page three of Joint Motion.  

Review of the record shows that a VA operative report, dated November 7, 2009, is of record.  While it is not clear to the Board how this record came to be added to the claims folder (i.e., was it submitted by the Veteran or VA?), it was associated with the claims folder subsequent to the Board's April 2010 decision, and a waiver of AOJ initial consideration of the evidence by the appellant does not appear to be on file.  In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.  

In light of the factors noted above, as well as in contemplating that the Veteran has not been examined by VA after his November 7, 2009, umbilical cord VA surgery, the Board also finds that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify whether the SSA records, sought by the Board as part of its April 2010 remand, have been received and associated with the Veteran's claims file.  If so, the AMC/RO should identify and list such records as evidence in the SSOC.  IF NOT, the AMC/RO should contact SSA and request all documents pertaining to any award of disability benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

2.  The AMC/RO should arrange for the Veteran to be afforded a new VA examination to assess the nature, manifestations,  and severity, since the effective date of service connection on March 30, 2007, of his service-connected bilateral pes planus and hammer toe disability (to include the second and third toes of the right foot).  

The examiner should specifically address - concerning the Veteran's service-connected bilateral pes planus -- whether since March 30, 2007, there has been objective evidence of deformity (pronation, abduction, etc.) and, if so, the severity thereof; pain on manipulation and use; an indication of swelling on use; characteristic callosities; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation; and whether the condition is improved by orthopedic shoes or appliances.

The examiner should also specifically address - concerning the Veteran's service-connected hammer toe disability of the second and third toe of the right foot -- whether since March 30, 2007, there has been objective evidence of all the toes on the right foot being hammered.

The examiner should also opine as to whether the bilateral pes planus and/or hammer toes has, since March 30, 2007, been productive of a moderate foot injury.

Also, the examiner shoulder render an opinion as to whether - since March 30, 2007 -- evidence of either weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, or malunion of the tarsal or metatarsal bones was demonstrated.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  The AMC/RO should also arrange for the Veteran to be afforded a new VA examination to assess the severity of any umbilical hernia residuals since the effective date of service connection on March 30, 2007.  The examiner should review the claims folder and note such review in the examination report.

Following his/her examination of the Veteran, the examiner should note whether there were any periods when the Veteran's disorder was productive of small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AMC/RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following any other indicated development, the AMC/RO should readjudicate the instant claims of service connection and initial compensable evaluations in light of all the evidence of record.  In its readjudication of the initial compensable evaluation matters, the RO must also consider whether "staged" ratings are appropriate concerning the claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


